DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 8, and 15 have been amended. Claims 1-20 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

Claims 3, 10, and 18-20 are objected to because of the following informalities:  
Claim 3 limitation "the PCIe peripheral device virtual function originating the transaction" in lines 7-8 should read as "a PCIe peripheral device virtual function originating the transaction".
Claim 10 limitation "the PCIe peripheral device virtual function originating the transaction" in line 6 should read as “the PCIe peripheral device virtual function originating the transaction”.
Claim 18 limitation “The peripheral proxy subsystem of claim 15” in line 1 should read as “The non-transitory memory of claim 15”. 
Claim 19 limitation “The peripheral proxy subsystem of claim 15” in line 1 should read as “The non-transitory memory of claim 15”.
Claim 19 limitation "the SR-IOV PCIe peripheral device virtual function" in lines 9-10 should read as “a SR-IOV PCIe peripheral device virtual function”.
Claim 20 limitation “The peripheral proxy subsystem of claim 15” in line 1 should read as “The non-transitory memory of claim 15”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim elements state “wherein the routing mechanism is configured to enumerate peripheral device virtual functions”, but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant’s Specification filed 10/19/2020, Paragraph [0026], states that the routing mechanism is within the peripheral proxy subsystem and comprises the peripheral virtualization unit (PVU), the virtual ID map logic, outbound address translation units, and base address registers, but makes no mention of the routing mechanism nor its components performing enumeration of peripheral device virtual functions. Applicant’s Specification, Paragraph [0025], states that a PCIe software stack present in the peripheral proxy subsystem enumerates peripheral functions, but does not state whether the PCIe software stack is part of the routing mechanism, with only Paragraph [0034] stating that the PCIe software stack can be stored within an NVRAM separate from the peripheral proxy subsystem. Furthermore, Applicant’s Drawings filed 10/19/2020, Figure 9, Block 2, states that “RC3 While Enumerating VF1/VF2 Allocates Memory From Its OB Address Space and Initializes the Address in VF1/VF2 Bar”, with Applicant’s Specification further specifying that [0030], “during root controller enumeration of the virtual functions, memory is allocated from the outbound address space and initialized in the virtual function”. Thus, both Figure 9 and Paragraph [0030] describe the Root Controller 3 (Fig. 9, 318, RC3) as performing the enumeration, yet the root controller is not described as being part of the routing mechanism. 

Furthermore, the claim 8 elements state “wherein the routing mechanism is configured to enumerate peripheral device virtual functions” but the written description fails to disclose the corresponding structure, material, or acts for the claimed function for similar rationale as disclosed above. 

Furthermore, the claim 15 elements state “configuring the routing mechanism to enumerate peripheral device virtual functions” but the written description fails to disclose the corresponding structure, material, or acts for the claimed function for similar rationale as disclosed above. 

The dependent claims 2-7, 9-14, and 16-20 are rejected because they are dependent on the rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim 1 limitation “through the PCIe root controller” is considered indefinite because it is unclear if “the PCIe root controller” refers to “a first PCIe root controller”, “a second PCIe root controller”, or “a subsystem Peripheral Component Interconnect Express (PCIe) root controller”, all of which are prior limitations of claim 1. 
Applicant’s Specification filed 10/19/2020, Paragraph [0021] discloses that the peripheral proxy subsystem 306 contains root controller RC3 318 in Applicant’s Drawings filed 10/19/2020, Figure 3. 
Thus, the claim limitation does not clearly indicate that the PCIe root controller is referring to the subsystem PCIe root controller. For the purposes of examination, Examiner suggests amending the claim 1 limitation as “through the subsystem PCIe root controller”, thereby indicating that it is referring to the subsystem PCIe root controller in the prior claim 1 limitation. 

Furthermore, the claim 8 limitation “through the PCIe root controller” is considered indefinite for similar rationale as in aforementioned rejection for claim 1.
For purposes of examination, Examiner suggests amending the claim 8 limitation as “through the subsystem PCIe root controller”.

Furthermore, the claim 15 limitation “through the PCIe root controller” is considered indefinite for similar rationale as in aforementioned rejection for claim 1. 
For purposes of examination, Examiner suggests amending the claim 15 limitation as “through the subsystem PCIe root controller”. 

The dependent claims 2-7, 9-14, and 16-20 are rejected because they are dependent on the rejected claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freimuth (US 2008/0147898) in view of Pettey (US 7,979,592) and further in view of Nair (US 2016/0188513).

Regarding claim 1, Freimuth teaches a peripheral proxy subsystem (Fig. 8, System) comprising: a subsystem Peripheral Component Interconnect Express (PCIe) root controller (Fig. 8, 830, MR-PCIM; Paragraph 0087, a multi-root PCI configuration manager (MR-PCIM) 832 and corresponding PCI root complex 834… Paragraph 0005, root complex 130 includes a host bridge, zero or more root complex integrated endpoints, zero or more root complex event collectors, and one or more root) for coupling to a peripheral device Peripheral Component Interconnect Express (PCIe) endpoint (Fig. 8, 850 Endpoint); a first subsystem PCIe endpoint (Fig. 8, 850, Endpoint) for coupling to a first PCIe root controller of a first host (Fig. 8, 818, First PCI Root Complex), the first subsystem PCIe endpoint presenting a first physical function to the first PCIe root controller (Fig. 8, 852, Virtual Endpoint Physical Function PF0; Paragraph 0088, FIG. 8, the IOV enabled PCIe endpoints 850 and 860 support one or more virtual endpoints (VEs) 852, 854, 862, and 864.  A VE is a set of physical and virtual functions assigned to a root complex), the first physical function being mapped to a first peripheral device virtual function (Fig. 8, 852 Virtual Function; Paragraph 0091, such sets of functions may include independent physical functions, dependent physical functions, and their associated independent/dependent virtual functions); a second subsystem PCIe endpoint (Fig. 8, 860, Second PCIe Device) for coupling to a second PCIe root controller of a second host (Fig. 8, 828, Second PCI Root Complex), the second subsystem PCIe endpoint presenting a second physical function to the second PCIe root controller (Fig. 8, 864, PF0; Paragraph 0088, a separate VE 854 and 864 are provided on the IOV enabled PCIe endpoints 850 and 860 for the PCI root complex 828 of root node 820), the second physical function being mapped to a second peripheral device virtual function (Fig. 8, 864, VF; Paragraph 0089, all physical functions (PFs) and virtual functions (VFs) in a VE are assigned to the same VH); and a routing mechanism (Fig. 8, 840, MRA PCIe Switch) for routing PCIe transactions that are directed to a virtual function selected from among the first peripheral device virtual function (Fig. 8, 852, VF) and the second peripheral device virtual function (Fig. 8, 864, VF) between the subsystem PCIe root controller and a corresponding endpoint from among the first subsystem PCIe endpoint and the second subsystem PCIe endpoint (Paragraph 0102, Each SR-PCIM 1018, 1028 assigns, for each given endpoint, a base address and limit within the PCIe memory address space(s) to which it belongs, e.g., the PCIe memory address space(s) associated with host system 1 memory 1070 and host system 2 memory 1080) based on whether the virtual function is mapped (Paragraph 0102, Work requests and completion messages may then be written to these portions of the PCI memory address space(s) in order to facilitate communication between the various root complexes and the endpoints across host systems 1010 and 1020) and a MR-PCIM configured to enumerate peripheral device virtual functions (Paragraph 0103, MR-PCIM 1062 accesses the PCIe configuration space of each function, physical function and virtual function of an EP, the PCIe configuration spaces being located in the EPs, as defined by the PCI specifications).
Freimuth teaches a MR-PCIM peripheral subsystem controller that assigns physical functions and corresponding virtual functions of different PCIe endpoints to different root nodes and routes transactions using the virtual functions and an MRA PCIe switch. Freimuth does not explicitly teach that the MRA PCIe switch routes memory transactions using virtual functions mapped to corresponding physical functions. 
Pettey teaches a subsystem root controller (Fig. 10, 520, Host Processor); a routing mechanism (Fig. 4, 430 & Fig. 10, 550, XR Device) for routing PCIe memory transactions (Fig. 10, 533, Packet Address; Col. 10, Lines 60-61, Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) that are directed to a virtual function selected from among the first peripheral device virtual function and the second peripheral device virtual function between the subsystem PCIe root controller (Fig. 10, Root Bar 523) and a corresponding endpoint (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) from among the first subsystem PCIe endpoint (Fig. 4, 440, SR Endpoint) and the second subsystem PCIe endpoint (Fig. 4, 450, SR Endpoint) based on whether the virtual function is mapped to the first physical function or the second physical function (Fig. 10, VF Bar Address Space 580 Corresponding to Physical Function 568; Col. 10, Lines 64-66, Addresses relative to VF BAR 526 correspond to physical addresses 584 within VF BAR address space 580 of physical function 568).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).
Freimuth teaches different PCIe endpoints are directly coupled to a MRA PCIe switch which further couples the endpoints to root nodes (i.e. root complexes) and a MR-PCIM in a host that enumerates virtual functions (See Freimuth: Paragraph 0103). Freimuth does not explicitly teach the PCIe endpoint coupled through the root controller to the MRA PCIe switch, wherein the MRA PCIe switch enumerates virtual functions. 
Nair teaches a subsystem Peripheral Component Interconnect Express (PCIe) root controller (Fig. 6, 604, Root Port) for coupling to a peripheral device Peripheral Component Interconnect Express (PCIe) endpoint (Fig. 6, 601, PCIe SR-IOV Device); and a routing mechanism (Fig. 6, 605 Switch and 608 Management Node System) for routing PCIe memory transactions (Paragraph 0066, Intelligent network fabric 610 includes one or more PCIe fabric switches 605.  For example, multi-node system 600 includes six PCIe fabric/switch 605 which can provide a three-dimensional network topology), and wherein the peripheral device PCIe endpoint is coupled through the PCIe root controller (Fig. 6, 604, Root Port; Paragraph 0069, one or more of the VFs 603 is connected to management node 608 through its south PCIe interfaces (e.g., root port 604) and are assigned to compute nodes 609 on a 1:1 or many:1 basis through the virtual endpoints (vEP) 606) to the routing mechanism (Fig. 6, 604 RP couples PCIe Device 601 to Switching System 605/608) and wherein the routing mechanism is configured to enumerate peripheral device virtual functions (Paragraph 0067, Management node 608 may include logic to discover the compute nodes 609 and logic to discover (e.g., detect) and configure SR-IOV device 601… Paragraph 0068, management node 608 controls the physical function (PF) 602 of the SR-IOV device 601 via a physical function driver and assigns a virtual function (VF) 603 to each compute node 609). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Nair and include the MR-PCIM of Freimuth into the switch system and have a root port (i.e. root controller) between the endpoint and the switch system. 
One of ordinary skill in the art would be motivated to make the modifications because Freimuth discloses PCIe root ports as being a root controller (See Freimuth: Paragraph 0005, Each root port supports a separate I/O hierarchy) which Nair also teaches (See Nair: Abstract, the intelligent network fabric includes a root port device coupled to the network fabric which the root port is configured to connect with virtual functions within a SR-IOV device), thus both references are in the same field of endeavor and one would make the combination in order to efficiently discover virtual function capabilities via enumeration and assign virtual functions to enable peripheral endpoint function sharing (See Nair: Paragraph 0064). 

Regarding claim 2, the combination of Freimuth/Pettey/Nair teaches the subsystem of claim 1. Freimuth further teaches wherein: the first physical function (Fig. 8, PF0 of 852) has a configuration space for providing data from a physical function configuration space of a PCIe peripheral device (Paragraph 0090, MR-PCIM 832 assigns functions to the VEs by using the fields in the BF's configuration space that allows assignment of a VH number to each of the PFs in the endpoint 850, 860) and a virtual function configuration space (Paragraph 0091, FIG. 8, each VE 852, 854, 862, and 864 may support their own set of physical and virtual functions) of the first peripheral device virtual function mapped to the first physical function (Fig. 8, VF of 852), and the second physical function (Fig. 8, PF0 of 862) has a configuration space for providing data from the physical function configuration space of the PCIe peripheral device and the virtual function (Fig. 8, VF of 862) configuration space of the second peripheral device virtual function mapped to the second physical function (Paragraph 0091, VE 862 supports a plurality of independent physical functions (PF.sub.0-PF.sub.N)).

Regarding claim 3, the combination of Freimuth/Pettey/Nair teaches the subsystem of claim 1. Freimuth teaches wherein the routing mechanism includes: a peripheral virtualization unit (PVU) coupled between the subsystem PCIe root controller and the first and second subsystem PCIe endpoints (Fig. 10, MRA switch of Fig. 8; Paragraph 0105, MRA switch 1016, 1026, 1032 stores the VH assigned to the RC which may then be used to determine which EPs and RCs reside on the same hardware device). 
Freimuth teaches an MRA switch with virtualization hierarchy information. Freimuth does not explicitly teach that the MRA PCIe switch routes memory transactions using virtual functions mapped to corresponding physical functions.
Pettey teaches wherein the routing mechanism includes: a peripheral virtualization unit (PVU) coupled between the subsystem root controller and the first and second subsystem PCIe endpoints (Fig. 4, Fig. 5, & Fig. 10, 550, XR Device; Col. 6 Lines 8-10, XR device 550 enables host processors 510, 520, and 530 to be bound to virtual functions 562, 564, and 566) to translate memory addresses in transactions from a PCIe peripheral device to internal memory addresses and to route the transactions to the first subsystem PCIe endpoint or the second subsystem PCIe endpoint (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) based on the mappings of the first and second peripheral device virtual functions and a PCIe peripheral device virtual function originating the transaction (Fig. 10, VF Bar Address Space 580 Corresponding to Physical Function 568; Col. 10, Lines 64-66, Addresses relative to VF BAR 526 correspond to physical addresses 584 within VF BAR address space 580 of physical function 568).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).

Regarding claim 4, the combination of Freimuth/Pettey/Nair teaches the subsystem of claim 3. Freimuth does not explicitly teach translating requester IDs in transactions from peripheral devices to virtual IDS used in translating memory address.
Pettey teaches wherein the routing mechanism includes: virtual ID map logic to translate requester IDs in transactions from the PCIe peripheral device to virtual IDs (Fig. 8 showing XR Device 550 of Figs. 5 & 10, 732 & 736, Upstream Decoder/Translator), and wherein the PVU utilizes the virtual IDs in translating memory addresses (Col. 9, Lines 6-11, Packets queued in buffer 734 may be subsequently dequeued and further processed by upstream packet translator 736 where routing information such as address and requester ID that are specified in an SR domain may be translated to corresponding values in an MR domain).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).

Regarding claim 5, the combination of Freimuth/Pettey/Nair teaches the subsystem of claim 1. Freimuth teaches wherein: the first and second subsystem PCle endpoints include base address registers (BARs) (Fig. 10, BAR Addresses; Paragraph 0109, Based on these virtual PCI tree data structures, the MR-PCIM 1062 assigns each endpoint a base address and limit within the PCIe memory address space(s) it belongs to.  The base addresses may be stored in the endpoints' Base Address Registers (BARs)).
Freimuth does not explicitly teach the BARs being mapped to first and second peripheral device virtual function BARs.
Pettey teaches the first and second peripheral device virtual functions each include BARs (Fig. 10, VF Bars 516, 526, 536; Col. 10, Lines 60-61, Host processor 520 addresses packets to an address that corresponds with virtual BAR 524), and the routing mechanism (Fig. 10, 540, MR Switch) directs the first and second endpoint BARs to first and second internal memory addresses (Fig. 10, 552, Translator) which are to be written into the first and second peripheral device virtual function BARs (Col. 10, Lines 61-66, XR device 550 receives packets from host processor 520 and uses translator 552 to translate addresses relative to virtual BAR 524 to addresses relative to VF BAR 526). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).

Regarding claim 7, the combination of Freimuth/Pettey/Nair teaches the subsystem of claim 1. Freimuth teaches wherein: the first subsystem PCIe endpoint presenting a virtual function to a PCIe root controller of a first host (Fig. 8, 854, VF; Paragraph 0091, VE 854 likewise supports a single physical function (PF.sub.1) with its associated virtual functions (VFs)), the first subsystem PCIe endpoint virtual function being mapped to a third PCIe peripheral device virtual function (Fig. 8, 854 VF; Paragraph 0093, the PCI root complex 818 associated with root node 810 sees its host processor set, its own system images (SIs) 814, 816, the MRA switch 840, and its own virtual endpoints (VEs) 852 and 862).

Regarding claim 8, Freimuth teaches a computer system (Fig. 8) comprising: a first host (Fig. 8, 810, First Root Node) with a first Peripheral Component Interconnect Express (PCIe) root controller (Fig. 8, 818, Root Complex); a second host (Fig. 8, 820, Second Root Node) with a second PCIe root controller (Fig. 8, 828 Root Complex); a peripheral device having a peripheral device PCIe endpoint (Fig. 8, 850, 860, PCIe Device System); and a peripheral proxy subsystem comprising: a subsystem PCIe root controller coupled to the peripheral device PCIe endpoint (Fig. 8, 830, Subsystem Root Controller); a first PCIe endpoint (Fig. 8, 850, First Device) coupled to the first PCIe root controller of the first host (Paragraph 0092, A VE 852, 854, 862, or 864 may directly communicate with the SIs 814, 816, 824, and 826 of the root nodes 810 and 820, if and only if the VE is assigned to a VH to which the SI has access), the first PCIe endpoint presenting a first physical function to the first PCIe root controller (Fig. 8, PF0 of Virtual Endpoint 852), the first physical function being mapped to a first peripheral device virtual function (Paragraph 0088, FIG. 8, the IOV enabled PCIe endpoints 850 and 860 support one or more virtual endpoints (VEs) 852, 854, 862, and 864.  A VE is a set of physical and virtual functions assigned to a root complex); a second PCIe endpoint (Fig. 8, 860, Second PCIe Endpoint) coupled to the second PCIe root controller of the second host (Fig. 8, 828), the second PCIe endpoint presenting a second physical function to the second PCIe root controller (Paragraph 0091, VE 862 supports a plurality of independent physical functions (PF.sub.0-PF.sub.N)), the second physical function being mapped to a second peripheral device virtual function (Fig. 8, VF of 862); and a routing mechanism (Fig. 8, 840, MRA PCIe Switch) for routing PCIe transactions that are directed to a virtual function selected from among the first peripheral device virtual function (Fig. 8, 852, VF) and the second peripheral device virtual function (Fig. 8, 862, VF) between the subsystem PCIe root controller and a corresponding endpoint from among the first and second PCIe endpoints (Paragraph 0102, Each SR-PCIM 1018, 1028 assigns, for each given endpoint, a base address and limit within the PCIe memory address space(s) to which it belongs, e.g., the PCIe memory address space(s) associated with host system 1 memory 1070 and host system 2 memory 1080) based on the virtual function being mapped to a selected one of the first physical function or the second physical function (Paragraph 0102, Work requests and completion messages may then be written to these portions of the PCI memory address space(s) in order to facilitate communication between the various root complexes and the endpoints across host systems 1010 and 1020) and a MR-PCIM configured to enumerate peripheral device virtual functions (Paragraph 0103, MR-PCIM 1062 accesses the PCIe configuration space of each function, physical function and virtual function of an EP, the PCIe configuration spaces being located in the EPs, as defined by the PCI specifications).
Freimuth teaches a MR-PCIM peripheral subsystem controller that assigns physical functions and corresponding virtual functions of different PCIe endpoints to different root nodes and routes transactions using the virtual functions and a MRA PCIe switch. Freimuth does not explicitly teach that the MRA PCIe switch routes memory transactions using virtual functions mapped to corresponding physical functions. 
Pettey teaches a subsystem root controller (Fig. 10, 520, Host Processor); a routing mechanism (Fig. 4, 430 & Fig. 10, 550, XR Device) for routing PCIe memory transactions (Fig. 10, 533, Packet Address; Col. 10, Lines 60-61, Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) that are directed to a virtual function selected from among the first peripheral device virtual function and the second peripheral device virtual function between the subsystem PCIe root controller (Fig. 10, Root Bar 523) and a corresponding endpoint (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) from among the first (Fig. 4, 440, SR Endpoint) and second PCIe endpoint (Fig. 4, 450, SR Endpoint) based on the virtual function being mapped to the selected one of the first physical function or the second physical function (Fig. 10, VF Bar Address Space 580 Corresponding to Physical Function 568; Col. 10, Lines 64-66, Addresses relative to VF BAR 526 correspond to physical addresses 584 within VF BAR address space 580 of physical function 568).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).
Freimuth teaches different PCIe endpoints are directly coupled to a MRA PCIe switch which further couples the endpoints to root nodes (i.e. root complexes) and a MR-PCIM in a host that enumerates virtual functions. Freimuth does not explicitly teach the PCIe endpoint coupled through the root controller to the MRA PCIe switch, wherein the MRA PCIe switch enumerates virtual functions. 
Nair teaches a subsystem Peripheral Component Interconnect Express (PCIe) root controller (Fig. 6, 604, Root Port) for coupling to a peripheral device Peripheral Component Interconnect Express (PCIe) endpoint (Fig. 6, 601, PCIe SR-IOV Device); and a routing mechanism (Fig. 6, 605 Switch and 608 Management Node System) for routing PCIe memory transactions (Paragraph 0066, Intelligent network fabric 610 includes one or more PCIe fabric switches 605.  For example, multi-node system 600 includes six PCIe fabric/switch 605 which can provide a three-dimensional network topology), and wherein the peripheral device PCIe endpoint is coupled through the PCIe root controller (Fig. 6, 604, Root Port; Paragraph 0069, one or more of the VFs 603 is connected to management node 608 through its south PCIe interfaces (e.g., root port 604) and are assigned to compute nodes 609 on a 1:1 or many:1 basis through the virtual endpoints (vEP) 606) to the routing mechanism (Fig. 6, 604 RP couples PCIe Device 601 to Switching System 605/608) and wherein the routing mechanism is configured to enumerate peripheral device virtual functions (Paragraph 0067, Management node 608 may include logic to discover the compute nodes 609 and logic to discover (e.g., detect) and configure SR-IOV device 601… Paragraph 0068, management node 608 controls the physical function (PF) 602 of the SR-IOV device 601 via a physical function driver and assigns a virtual function (VF) 603 to each compute node 609). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Nair and include the MR-PCIM of Freimuth into the switch system and have a root port (i.e. root controller) between the endpoint and the switch system. 
One of ordinary skill in the art would be motivated to make the modifications because Freimuth discloses PCIe root ports as being a root controller (See Freimuth: Paragraph 0005, Each root port supports a separate I/O hierarchy) which Nair also teaches (See Nair: Abstract, the intelligent network fabric includes a root port device coupled to the network fabric which the root port is configured to connect with virtual functions within a SR-IOV device), thus both references are in the same field of endeavor and one would make the combination in order to efficiently discover virtual function capabilities via enumeration and assign virtual functions to enable peripheral endpoint function sharing (See Nair: Paragraph 0064). 

Regarding claim 9, the combination of Freimuth/Pettey/Nair teaches the system of claim 8. Freimuth further teaches wherein: the peripheral device (Fig. 8, PF0 of 852) has configuration spaces for the physical function (Paragraph 0090, MR-PCIM 832 assigns functions to the VEs by using the fields in the BF's configuration space that allows assignment of a VH number to each of the PFs in the endpoint 850, 860) and each virtual function (Fig. 8, VF of 852), the first physical function has a configuration space for providing data from the peripheral device physical function configuration space (Fig. 8, PF of 852 Configuration Space) and a virtual function configuration space of the first peripheral device virtual function mapped to the first physical function (Paragraph 0091, FIG. 8, each VE 852, 854, 862, and 864 may support their own set of physical and virtual functions), and the second physical function (Fig. 8, PF0 of 862) has a configuration space for providing data from the peripheral device physical function configuration space and a virtual function (Fig. 8, VF of 862) configuration space of the second peripheral device virtual function mapped to the second physical function (Paragraph 0091, VE 862 supports a plurality of independent physical functions (PF.sub.0-PF.sub.N)).

Regarding claim 10, the combination of Freimuth/Pettey/Nair teaches the system of claim 8. Freimuth teaches wherein the routing mechanism includes: a peripheral virtualization unit (PVU) coupled between the root controller and the first and second PCIe endpoints (Fig. 10, MRA switch of Fig. 8; Paragraph 0105, MRA switch 1016, 1026, 1032 stores the VH assigned to the RC which may then be used to determine which EPs and RCs reside on the same hardware device). 
Freimuth teaches an MRA switch with virtualization hierarchy information. Freimuth does not explicitly teach that the MRA PCIe switch routes memory transactions using virtual functions mapped to corresponding physical functions.
Pettey teaches wherein the routing mechanism includes: a peripheral virtualization unit (PVU) coupled between the root controller and the first and second PCIe endpoints (Fig. 4, Fig. 5, & Fig. 10, 550, XR Device; Col. 6 Lines 8-10, XR device 550 enables host processors 510, 520, and 530 to be bound to virtual functions 562, 564, and 566) to translate memory addresses in transactions from the peripheral device to internal memory addresses and to route the transactions to the first PCIe endpoint or the second PCIe endpoint (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) based on the mappings of the first and second peripheral device virtual functions and a peripheral device virtual function originating the transaction (Fig. 10, VF Bar Address Space 580 Corresponding to Physical Function 568; Col. 10, Lines 64-66, Addresses relative to VF BAR 526 correspond to physical addresses 584 within VF BAR address space 580 of physical function 568).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).

Regarding claim 11, the combination of Freimuth/Pettey/Nair teaches the system of claim 10. Freimuth does not explicitly teach translating requester IDs in transactions from peripheral devices to virtual IDS used in translating memory address.
Pettey teaches wherein the routing mechanism includes: virtual ID map logic to translate requester IDs in transactions from the peripheral device to virtual IDs (Fig. 8 showing XR Device 550 of Figs. 5 & 10, 732 & 736, Upstream Decoder/Translator), and wherein the PVU utilizes the virtual IDs in translating memory addresses (Col. 9, Lines 6-11, Packets queued in buffer 734 may be subsequently dequeued and further processed by upstream packet translator 736 where routing information such as address and requester ID that are specified in an SR domain may be translated to corresponding values in an MR domain).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).

Regarding claim 12, the combination of Freimuth/Pettey/Nair teaches the system of claim 8. Freimuth teaches wherein: the first and second PCle endpoints include base address registers (BARs) (Fig. 10, BAR Addresses; Paragraph 0109, Based on these virtual PCI tree data structures, the MR-PCIM 1062 assigns each endpoint a base address and limit within the PCIe memory address space(s) it belongs to.  The base addresses may be stored in the endpoints' Base Address Registers (BARs)).
Freimuth does not explicitly teach the BARs being mapped to first and second peripheral device virtual function BARs.
Pettey teaches the first and second peripheral device virtual functions each include BARs (Fig. 10, VF Bars 516, 526, 536; Col. 10, Lines 60-61, Host processor 520 addresses packets to an address that corresponds with virtual BAR 524), and the routing mechanism (Fig. 10, 540, MR Switch) directs the first and second PCIe endpoint BARs to first and second internal memory addresses (Fig. 10, 552, Translator) which are to be written into the first and second peripheral device virtual function BARs (Col. 10, Lines 61-66, XR device 550 receives packets from host processor 520 and uses translator 552 to translate addresses relative to virtual BAR 524 to addresses relative to VF BAR 526). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).

Regarding claim 14, the combination of Freimuth/Pettey/Nair teaches the system of claim 8. Freimuth teaches wherein: the peripheral device has a third virtual function (Fig. 8, 854, VF), and the first PCIe endpoint presents a virtual function to the first PCIe root controller of the first host (Paragraph 0091, VE 854 likewise supports a single physical function (PF.sub.1) with its associated virtual functions (VFs)), the first PCIe endpoint virtual function being mapped to a third PCIe peripheral device virtual function (Fig. 8, 854 VF; Paragraph 0093, the PCI root complex 818 associated with root node 810 sees its host processor set, its own system images (SIs) 814, 816, the MRA switch 840, and its own virtual endpoints (VEs) 852 and 862).

Regarding claim 15, Freimuth teaches a non-transitory memory storing programs to cause a processor or processors to perform a method of operating a peripheral proxy subsystem (Fig. 8, System) that includes: a subsystem Peripheral Component Interconnect Express (PCIe) root controller (Fig. 8, 830, MR-PCIM) for coupling to a peripheral device Peripheral Component Interconnect Express (PCIe) endpoint (Fig. 8, 850 Endpoint); a first PCIe endpoint (Fig. 8, 850, Endpoint) for coupling to a first PCIe root controller of a first host (Fig. 8, 818, First PCI Root Complex), a second PCIe endpoint (Fig. 8, 860, Second PCIe Device) for coupling to a second PCIe root controller of a second host (Fig. 8, 828, Second PCI Root Complex) and a routing mechanism (Fig. 8, 840, MRA PCIe Switch) for routing PCIe transactions between the subsystem PCIe root controller and the first and second PCIe endpoints (Paragraph 0102, Each SR-PCIM 1018, 1028 assigns, for each given endpoint, a base address and limit within the PCIe memory address space(s) to which it belongs, e.g., the PCIe memory address space(s) associated with host system 1 memory 1070 and host system 2 memory 1080), the method comprising: configuring the first subsystem PCIe endpoint to present a first physical function to the first PCIe root controller (Fig. 8, 852, Virtual Endpoint Physical Function PF0; Paragraph 0088, FIG. 8, the IOV enabled PCIe endpoints 850 and 860 support one or more virtual endpoints (VEs) 852, 854, 862, and 864.  A VE is a set of physical and virtual functions assigned to a root complex), the first physical function being mapped to a first peripheral device virtual function (Fig. 8, 852 Virtual Function; Paragraph 0091, such sets of functions may include independent physical functions, dependent physical functions, and their associated independent/dependent virtual functions); configuring the second subsystem PCIe endpoint to present a second physical function to the second PCIe root controller (Fig. 8, 864, PF0; Paragraph 0088, a separate VE 854 and 864 are provided on the IOV enabled PCIe endpoints 850 and 860 for the PCI root complex 828 of root node 820), the second physical function being mapped to a second peripheral device virtual function (Fig. 8, 864, VF; Paragraph 0089, all physical functions (PFs) and virtual functions (VFs) in a VE are assigned to the same VH); and configuring the routing mechanism (Fig. 8, 840, MRA PCIe Switch) to route PCIe transactions between the subsystem PCIe root controller and a selected endpoint of the first and second PCIe endpoints (Paragraph 0102, Each SR-PCIM 1018, 1028 assigns, for each given endpoint, a base address and limit within the PCIe memory address space(s) to which it belongs, e.g., the PCIe memory address space(s) associated with host system 1 memory 1070 and host system 2 memory 1080) based on the PCIe transactions (Paragraph 0102, Work requests and completion messages may then be written to these portions of the PCI memory address space(s) in order to facilitate communication between the various root complexes and the endpoints across host systems 1010 and 1020) being directed to a virtual function selected from among the first (Fig. 8, 852, VF) and second peripheral device virtual functions (Fig. 8, 864, VF) and configuring to enumerate peripheral device virtual functions (Paragraph 0103, MR-PCIM 1062 accesses the PCIe configuration space of each function, physical function and virtual function of an EP, the PCIe configuration spaces being located in the EPs, as defined by the PCI specifications)..
Freimuth teaches a MR-PCIM peripheral subsystem controller that assigns physical functions and corresponding virtual functions of different PCIe endpoints to different root nodes and routes transactions using the virtual functions and a MRA PCIe switch. Freimuth does not explicitly teach that the MRA PCIe switch routes memory transactions using virtual functions mapped to corresponding physical functions. 
Pettey teaches a subsystem root controller (Fig. 10, 520, Host Processor); a routing mechanism (Fig. 4, 430 & Fig. 10, 550, XR Device) for routing PCIe memory transactions (Fig. 10, 533, Packet Address; Col. 10, Lines 60-61, Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) between the subsystem PCIe controller (Fig. 10, Root Bar 523) and the first and second PCIe endpoints (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524), the method comprising configuring the routing mechanism (Fig. 4, 430 & Fig. 10, 550, XR Device) to route PCIe memory transactions (Fig. 10, 533, Packet Address; Col. 10, Lines 60-61, Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) between the susbsytem PCIe root controller (Fig. 10, Root Bar 523) and a selected endpoint (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) of the first (Fig. 4, 440, SR Endpoint) and second PCIe endpoints (Fig. 4, 450, SR Endpoint) based on the PCIe memory transactions being directed to a virtual function selected from among the first and second peripheral device functions (Fig. 10, VF Bar Address Space 580 Corresponding to Physical Function 568; Col. 10, Lines 64-66, Addresses relative to VF BAR 526 correspond to physical addresses 584 within VF BAR address space 580 of physical function 568).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the memory to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).
Freimuth teaches different PCIe endpoints are directly coupled to a MRA PCIe switch which further couples the endpoints to root nodes (i.e. root complexes) and a MR-PCIM in a host that enumerates virtual functions. Freimuth does not explicitly teach the PCIe endpoint coupled through the root controller to the MRA PCIe switch, wherein the MRA PCIe switch enumerates virtual functions. 
Nair teaches a subsystem Peripheral Component Interconnect Express (PCIe) root controller (Fig. 6, 604, Root Port) for coupling to a peripheral device Peripheral Component Interconnect Express (PCIe) endpoint (Fig. 6, 601, PCIe SR-IOV Device); a routing mechanism (Fig. 6, 605 Switch and 608 Management Node System) for routing PCIe memory transactions (Paragraph 0066, Intelligent network fabric 610 includes one or more PCIe fabric switches 605.  For example, multi-node system 600 includes six PCIe fabric/switch 605 which can provide a three-dimensional network topology), wherein the peripheral device PCIe endpoint is coupled through the PCIe root controller (Fig. 6, 604, Root Port; Paragraph 0069, one or more of the VFs 603 is connected to management node 608 through its south PCIe interfaces (e.g., root port 604) and are assigned to compute nodes 609 on a 1:1 or many:1 basis through the virtual endpoints (vEP) 606) to the routing mechanism (Fig. 6, 604 RP couples PCIe Device 601 to Switching System 605/608); the method comprising: configuring the routing mechanism to enumerate peripheral device virtual functions (Paragraph 0067, Management node 608 may include logic to discover the compute nodes 609 and logic to discover (e.g., detect) and configure SR-IOV device 601… Paragraph 0068, management node 608 controls the physical function (PF) 602 of the SR-IOV device 601 via a physical function driver and assigns a virtual function (VF) 603 to each compute node 609). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the memory to incorporate the teachings of Nair and include the MR-PCIM of Freimuth into the switch system and have a root port (i.e. root controller) between the endpoint and the switch system. 
One of ordinary skill in the art would be motivated to make the modifications because Freimuth discloses PCIe root ports as being a root controller (See Freimuth: Paragraph 0005, Each root port supports a separate I/O hierarchy) which Nair also teaches (See Nair: Abstract, the intelligent network fabric includes a root port device coupled to the network fabric which the root port is configured to connect with virtual functions within a SR-IOV device), thus both references are in the same field of endeavor and one would make the combination in order to efficiently discover virtual function capabilities via enumeration and assign virtual functions to enable peripheral endpoint function sharing (See Nair: Paragraph 0064). 

Regarding claim 16, the combination of Freimuth/Pettey/Nair teaches the memory of claim 15. Freimuth further teaches wherein: the first physical function (Fig. 8, PF0 of 852) has a configuration space (Paragraph 0088, A VE is a set of physical and virtual functions assigned to a root complex) and the second physical function (Fig. 8, PF0 of 862) has a configuration space (Paragraph 0090, the BF 859, 869 is responsible for assigning functions to the VEs of the corresponding endpoints 850, 860), the method further comprising: configuring the first physical function configuration space (Paragraph 0090, MR-PCIM 832 assigns functions to the VEs by using the fields in the BF's configuration space that allows assignment of a VH number to each of the PFs in the endpoint 850, 860) and the virtual function configuration space (Paragraph 0091, FIG. 8, each VE 852, 854, 862, and 864 may support their own set of physical and virtual functions) of the first peripheral device virtual function mapped to the first physical function (Fig. 8, VF of 852), and configuring the second physical function configuration space with data from the peripheral device physical function configuration space and the virtual function (Fig. 8, VF of 862) configuration space of the second peripheral device virtual function mapped to the second physical function (Paragraph 0091, VE 862 supports a plurality of independent physical functions (PF.sub.0-PF.sub.N)).

Regarding claim 17, the combination of Freimuth/Pettey/Nair teaches the memory of claim 15. Freimuth teaches a peripheral virtualization unit (PVU) coupled to the subsystem PCIe root controller and the first and second PCIe endpoints (Fig. 10, MRA switch of Fig. 8; Paragraph 0105, MRA switch 1016, 1026, 1032 stores the VH assigned to the RC which may then be used to determine which EPs and RCs reside on the same hardware device). 
Freimuth teaches an MRA switch with virtualization hierarchy information. Freimuth does not explicitly teach that the MRA PCIe switch routes memory transactions using virtual functions mapped to corresponding physical functions.
Pettey teaches a peripheral virtualization unit (PVU) coupled between the subsystem root controller and the first and second PCIe endpoints (Fig. 4, Fig. 5, & Fig. 10, 550, XR Device; Col. 6 Lines 8-10, XR device 550 enables host processors 510, 520, and 530 to be bound to virtual functions 562, 564, and 566) to translate memory addresses in memory transactions from a peripheral device to internal memory addresses and to route the memory transactions to the first PCIe endpoint or the second PCIe endpoint (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524) based on the mappings of the first and second peripheral device virtual functions and the PCIe peripheral device virtual function originating the memory transaction (Fig. 10, VF Bar Address Space 580 Corresponding to Physical Function 568; Col. 10, Lines 64-66, Addresses relative to VF BAR 526 correspond to physical addresses 584 within VF BAR address space 580 of physical function 568), the method further comprising: assigning internal addresses for the first and second peripheral device virtual functions (Fig. 9, Flowchart for Assigning Addresses for Fig. 10, 1410; Col. 9, Lines 32-34, a set of virtual BAR and VF BAR values may be established for each of the functions that are configured in the PCIe hierarchy); configuring the PVU to translate from host memory addresses to the assigned internal addresses for the first and second peripheral device virtual functions in the memory transactions (Fig. 9, 1472, Translate BAR and RID); and configuring the PVU to route the memory transactions to the first or second subsystem PCIe endpoint based on the mapping of the first and second peripheral device virtual functions to the first and second subsystem PCIe endpoints (Fig. 10, Downstream routing of memory transactions).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the memory to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).

Regarding claim 18, the combination of Freimuth/Pettey/Nair teaches the subsystem of claim 15. Freimuth teaches wherein: the first and second PCle endpoints include base address registers (BARs) (Fig. 10, BAR Addresses; Paragraph 0109, Based on these virtual PCI tree data structures, the MR-PCIM 1062 assigns each endpoint a base address and limit within the PCIe memory address space(s) it belongs to.  The base addresses may be stored in the endpoints' Base Address Registers (BARs)).
Freimuth does not explicitly teach the BARs being mapped to first and second peripheral device virtual function BARs.
Pettey teaches the first and second peripheral device virtual functions each include BARs (Fig. 10, VF Bars 516, 526, 536; Col. 10, Lines 60-61, Host processor 520 addresses packets to an address that corresponds with virtual BAR 524), and method further comprising:  directing the first and second PCIe endpoint BARs to first and second internal memory addresses (Fig. 10, 552, Translator) which are to be written into the first and second PCIe peripheral device virtual function BARs (Col. 10, Lines 61-66, XR device 550 receives packets from host processor 520 and uses translator 552 to translate addresses relative to virtual BAR 524 to addresses relative to VF BAR 526). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Pettey and allow peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).

Regarding claim 20, the combination of Freimuth/Pettey/Nair teaches the subsystem of claim 15. Freimuth teaches wherein: the method further comprises: configuring the first PCIe endpoint (Fig. 8, VE 854) to present a virtual function (Fig. 8, VF of 854) to a third PCIe root controller (Fig. 8, 820, Third Root Controller; Paragraph 0091, VE 854 likewise supports a single physical function (PF.sub.1) with its associated virtual functions (VFs)), the first PCIe endpoint virtual function being mapped to a third virtual function (Fig. 8, 854 VF; Paragraph 0093, the PCI root complex 818 associated with root node 810 sees its host processor set, its own system images (SIs) 814, 816, the MRA switch 840, and its own virtual endpoints (VEs) 852 and 862).

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freimuth (US 2008/0147898) in view of Pettey (US 7,979,592) in view of Nair (US 2016/0188513) and further in view of Goggin (US 2011/0179214).

Regarding claim 6, the combination of Freimuth/Pettey/Nair teaches the subsystem of claim 1. Freimuth does not explicitly teach wherein the VF’s correspond to MSI’s and routing multiple VFs between the root controller and endpoints. 
Pettey teaches a peripheral device virtual function selected from among the first peripheral device virtual function and the second peripheral device virtual function between the subsystem PCIe root controller and the first or second subsystem PCIe endpoint to which the peripheral device virtual function is mapped (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Pettey and allow the peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).
The combination of Freimuth/Pettey/Nair does not explicitly teach wherein the VF’s correspond to MSI’s.
Goggin teaches wherein: the first and second peripheral device virtual functions utilize message signaled interrupts (MSIs) (Fig. 4C; Paragraph 0053, the virtualization intermediary 310 creates (sets up) the virtual port, and the PF driver 318 is made aware of the association and the PF driver passes the binding of the virtual port and MSI/MSI-X interrupt vector to the VF 316 via the PF 314 and the interconnect circuitry), and the routing mechanism (Fig. 4C, 306, Physical Adapter) routes MSI transactions from a peripheral device virtual function selected from among the first peripheral device virtual function and the second peripheral device virtual function between the subsystem PCIe root controller and the first or second subsystem PCIe endpoint to which the peripheral device virtual function is mapped (Paragraph 0086, MSI or MSI-X interrupt is fielded by the host system's IO Advanced Programmable Interrupt Controller (IOAPIC) 334… The IDT/IOAPIC directs the interrupt to the PF driver 318, as indicated by transition 514, which realizes that the physical interrupt was issued by the VF 316 by detecting the MSI/MSI-X interrupt vector over which the interrupt was received).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Goggin and allow the peripheral subsystem to route MSI’s via the routing mechanism mapped to VFs. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of enabling Message Signaled Interrupt mapping, thus creating flexible device-to-interrupt binding that enables device configuration handling and signaling (See Goggin: Paragraph 0028). 

Regarding claim 13, the combination of Freimuth/Pettey/Nair teaches the system of claim 8. Freimuth does not explicitly teach wherein the VF’s correspond to MSI’s and routing multiple VFs between the root controller and endpoints. 
Pettey teaches a peripheral device virtual function between the PCIe root controller and the first or second PCIe endpoint to which the peripheral device virtual function is mapped (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Pettey and allow the peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).
The combination of Freimuth/Pettey/Nair does not explicitly teach wherein the VF’s correspond to MSI’s.
Goggin teaches wherein: the first and second peripheral device virtual functions utilize message signaled interrupts (MSIs) (Fig. 4C; Paragraph 0053, the virtualization intermediary 310 creates (sets up) the virtual port, and the PF driver 318 is made aware of the association and the PF driver passes the binding of the virtual port and MSI/MSI-X interrupt vector to the VF 316 via the PF 314 and the interconnect circuitry), and the routing mechanism routes MSI transactions from a peripheral device virtual function between the PCIe root controller and the first or second PCIe endpoint to which the peripheral device virtual function is mapped (Paragraph 0086, MSI or MSI-X interrupt is fielded by the host system's IO Advanced Programmable Interrupt Controller (IOAPIC) 334… The IDT/IOAPIC directs the interrupt to the PF driver 318, as indicated by transition 514, which realizes that the physical interrupt was issued by the VF 316 by detecting the MSI/MSI-X interrupt vector over which the interrupt was received).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Goggin and allow the peripheral subsystem to route MSI’s via the routing mechanism mapped to VFs. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of enabling Message Signaled Interrupt mapping, thus creating flexible device-to-interrupt binding that enables device configuration handling and signaling (See Goggin: Paragraph 0028). 

Regarding claim 19, the combination of Freimuth/Pettey/Nair teaches the subsystem of claim 15. Freimuth does not explicitly teach wherein the VF’s correspond to MSI’s and routing multiple VFs between the root controller and endpoints. 
Pettey teaches configuring the routing mechanism to route transactions between the subsystem PCIe root controller and the first or second PCIe endpoint to which the SR-IOV PCIe peripheral device virtual function is mapped (Col. 10, Lines 57-61, Addresses relative to VF BAR 516 correspond to physical addresses 586 within VF BAR address space 580 of physical function 568.  Similarly, host processor 520 communicates with VF 564.  Host processor 520 addresses packets to an address that corresponds with virtual BAR 524).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Pettey and allow the peripheral subsystem to route memory transactions using BAR addresses allocated based on virtual functions which are mapped to physical functions. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the sharing of SR-IOV storage devices, thus reducing the cost of having to incorporate multiple storage devices (See Pettey: Col. 3, Lines 15-20, SR extensions have a lower implementation cost than the MR extensions.  It would be desirable for endpoint manufacturers to only have to implement one set of extensions (preferably SR extensions because they have a lower cost)).
The combination of Freimuth/Pettey/Nair does not explicitly teach wherein the VF’s correspond to MSI’s.
Goggin teaches wherein: the first and second peripheral device virtual functions utilize message signaled interrupts (MSIs) (Fig. 4C; Paragraph 0053, the virtualization intermediary 310 creates (sets up) the virtual port, and the PF driver 318 is made aware of the association and the PF driver passes the binding of the virtual port and MSI/MSI-X interrupt vector to the VF 316 via the PF 314 and the interconnect circuitry), and the routing mechanism routes MSI transactions from a virtual function of a single root I/O virtualization (SR-IOV) PCIe peripheral device between the root controller and the first or second PCIe endpoint (Fig. 4C, 302, Host Machine Root Controller), the method further comprising: configuring the routing mechanism to route MSI transactions between the subsystem PCIe root controller and the first or second PCIe endpoint to which a SR-IOV PCIe peripheral device virtual function is mapped (Paragraph 0086, MSI or MSI-X interrupt is fielded by the host system's IO Advanced Programmable Interrupt Controller (IOAPIC) 334… The IDT/IOAPIC directs the interrupt to the PF driver 318, as indicated by transition 514, which realizes that the physical interrupt was issued by the VF 316 by detecting the MSI/MSI-X interrupt vector over which the interrupt was received).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the subsystem to incorporate the teachings of Goggin and allow the peripheral subsystem to route MSI’s via the routing mechanism mapped to VFs. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of enabling Message Signaled Interrupt mapping, thus creating flexible device-to-interrupt binding that enables device configuration handling and signaling (See Goggin: Paragraph 0028). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2015/0149661 to Kanigicherla discloses in Figure 2(a) a virtual root port within a PCIe MR Switch (Fig. 2a, 212) that controls the communications between the peripheral device to the switch. 
US PGPUB 2016/0328344 to Jose discloses a MRA switch coupled to a MR-PCIM that is capable of enumerating virtual functions. 
US PGPUB 2013/0173837 to Glaser discloses that root ports and root complexes are the same (See Paragraph [0022]).
US PGPUB 2016/0019079 to Chawla discloses that root ports are root complexes (i.e. root controllers, See Paragraph [0045], “first and second root ports represent the root complex of a processor”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184